



Exhibit 10.5(a)
overstockex105logo.jpg [overstockex105logo.jpg]




799 West Coliseum Way
Midvale, Utah 84047




April 1, 2018


Dear Greg,


We are pleased to offer you the position of Chief Financial Officer with
Overstock.com as specified in this letter. Overstock.com will secure its future
success by continuing to attract talented and dedicated employees such as you.


The following is a summary of the terms of our employment offer:


Start Date: TBD        
Employment Status: Full Time, Exempt
Compensation: $15,384.62 per pay period, ($400,000 annually)
In order to receive the full annual amount of $75,000, you must be employed for
all 26 pay periods.
Relocation: Up to $75,000, substantiated by reasonable documentation, to be
reimbursed to you, or paid directly to vendors as you prefer. Full amount must
be returned to Overstock.com if you choose to leave before completing 12 months
of employment, or are terminated for cause. You may also choose to accept a
one-time lump sum of $75,000 in the form of a sign-on bonus, the full amount of
which is also subject to being returned if you choose to leave before completing
12 months of employment, or are terminated for cause.
Restricted Stock Units: We will propose to our Board of Directors that you
receive 20,000 restricted stock units ("RSUs") of Overstock.com, Inc. which will
be subject to the Board's approval in its discretion, and the terms of the
Overstock.com Equity Incentive Plan (EIP) including its applicable vesting
periods. Consistent with the EIP you may be eligible for additional RSU's to be
approved by the Board in its discretion.
Paid Time Off: 20 days per year
Report to: Initially during a short transition period to our current SVP of
Finance and Risk Management, Rob Hughes, then to our CEO Patrick Byrne    
Department: Finance


You will also be eligible to participate in the following benefits effective the
first of the month following your first day of employment.
Medical
Prepaid Legal Services
Dental
Basic Life and AD&D- Company Paid
Vision
Short/Long Term Disability- Company Paid
Supplemental Life and AD&D
Employee Assistance Program (EAP)- Company Paid
Voluntary Accident, Critical illness, Hospital Indemnity
Employee Wellness
Flexible Spending Accounts (FSA)
Club O Gold
Health Savings Account (HSA)
 



You will be eligible to participate in the Overstock.com 401(k) Plan according
to the table below.
Contribution Type
Age requirement
Service Requirement
Entry Date
Traditional 401(k) and Roth 401(k)
21
1 month(s)
First day of each month



Overstock.com is an at-will employer. Nothing in this offer shall limit the
right of Overstock.com or yourself to terminate the employment relationship.
This offer is conditioned upon: our satisfaction with the results of a
background check of credit, criminal, educational or other information, and upon
your establishing residency in the State of Utah within the first 30 days of
your Start Date.







--------------------------------------------------------------------------------





Please sign below and return this document via Adobe Sign. If you have any
questions please contact your recruiter. We look forward to working with you.








Sincerely,                     I accept the above terms of
employment,                    
            
                        
/s/ GREGORY J. IVERSON
4/1/2018
Gregory Iverson
Date

                
Gaurav Valani
Head of Talent


CONFIDENTIAL - PROPERTY OF OVERSTOCK.COM the existence and terms of this letter
and all related communications are confidential and intended only for your
personal and family consideration.





